COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 TEXAS DEPARTMENT OF FAMILY                    §             No. 08-14-00148-CV
 AND PROTECTIVE SERVICES,
                                               §                Appeal from the
                      Appellant,
                                               §              120th District Court
 v.
                                               §           of El Paso County, Texas
 NORMA PARRA,
                                               §               (TC# 2009-1677)
                      Appellee.
                                               §
                                             ORDER

       The Court GRANTS Rebecca Macias’ third request for an extension of time within

which to file the Reporter’s Record until September 4, 2014.      NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that Rebecca Macias, Roving Court Reporter for the 120th

District Court for El Paso County, Texas, prepare the Reporter’s Record and forward the same to

this Court on or before September 4, 2014.

       IT IS SO ORDERED this 6th day of August, 2014.

                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.